DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a first member disposed vertically above and opposite to the susceptor, the first member having a thermal expansion coefficient not less than 0.7 times and not more than 1.3 times a thermal expansion coefficient of the substrate; the flow channel including a holding portion configured to hold the first member,” as recited in claim 1, and “a first member disposed vertically above and opposite to the susceptor, the first member having a thermal expansion coefficient not less than 0.7 times and not more than 1.3 times a thermal expansion coefficient of the substrate; the flow channel including a holding portion configured to hold the first 30member, 18PF20180088-US(1900839US00)_English Specification the flow channel having a through hole extending from an inner wall surface to an outer wall surface thereof, the holding portion including a support portion formed on an outer periphery of the through hole, 5the first member being supported by the support portion to be positioned to close the through hole, the first member being a semiconductor substrate, the substrate and the first member being made of a same semiconductor material,” as recited in claim 10 respectively.  

Claim 12 is also allowed as being linking claim to allowed independent base claim 1.
Re Claims 1 and 10, Miyasaka et al. (US 2015/0162187) disclose apparatus for growing an epitaxial layer over single crystalline substrate and the method of epitaxial growing single crystal layer over a single crystal substrate. However, Miyasaka et al. do not disclose the aforementioned allowable limitations of claims 1 and 10. 
 Ito et al. (US 2016/0024652) also disclose similar inventive subject matter. However Ito et al do not disclose the aforementioned allowable limitations of claims 1 and 10. 
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application either taken alone or in combination. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 30, 2021